DETAILED ACTION.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0051890 (Waugh).
Regarding claim 1, Waugh discloses a spinal fixation system (20/40) comprising: an interbody (20) defining a locking aperture (60); and a plate (40) comprising a front surface (surface of plate 40 without extension 45/46), a back surface (44), a locking projection (45/46) extending from the back surface (see Figs. 7 and 8), and at least one bone screw aperture (43) extending from the front surface to the back surface, wherein the locking projection is removably engaged with the locking aperture of the interbody such that the plate is removably coupled to the interbody (see paragraph [0027]; locking projection is elastically deformable and can be removed from the interbody via compression of the head 46 and withdrawal of the locking projection from the interbody locking aperture), wherein the locking projection is unthreaded (locking projection 45/46 in the embodiment shown in Figure 8 is smooth with no discussion in the specification that this locking projection embodiment is threaded).  
Regarding claim 2, Waugh discloses wherein the interbody comprises a front surface (21) and a central opening (see Figs. 11 and 15; inner perimeter of interbody 20 forms a central opening; see also paragraph [0032], interbody 20 may be hollow), 
Regarding claim 21, Waugh discloses wherein the locking projection and the plate are integrally formed (see paragraph [0027] and Figs. 7 and 8; locking projection shown extending from the plate with no description that the projection is a separate piece attachable to the plate).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of U.S. Patent Application Publication No. 2005/0085913 (Fraser).
Regarding claim 3, Waugh discloses wherein the locking aperture (60) is a first locking aperture, and wherein the locking projection (45/46) is a first locking projection, wherein the interbody further comprises a second locking aperture (see multiple locking apertures 60, paragraph [0024] and Fig. 2, e.g.).  Waugh fails to disclose wherein the plate further comprises a second locking projection that is removably engaged with the second locking aperture.  However, Fraser discloses a spinal fixation system (see Fig. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Claims 4-6, 8-10, 12, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of U.S. Patent Application Publication No. 2016/0128746 (Dunaway).
Regarding claims 4-6, Waugh fails to disclose wherein the plate further defines a locking cam aperture extending from the front surface to the back surface of the plate, wherein the spinal fixation system further comprises a locking cam comprising a tab and a stem, and wherein the stem of the locking cam is removably positioned within the locking cam aperture (claim 4); wherein the front surface of the plate comprises a locking collar recess surrounding the locking cam aperture, wherein the locking cam further comprises a collar, and wherein the collar of the locking cam is positioned within the locking collar recess (claim 5); and further comprising a locking collar, wherein the locking collar is positioned within the locking collar recess and is configured to selectively engage the collar of the locking cam (claim 6).  However, Dunaway discloses 
Regarding claim 8, Waugh discloses a spinal fixation system (20/40) comprising: an interbody (20) defining a locking aperture (60); and a plate (40) comprising a locking projection (45/46), wherein the locking projection is unthreaded (locking projection 45/46 in the embodiment shown in Figure 8 is smooth with no discussion in the specification that this locking projection embodiment is threaded), and wherein the locking projection is removably engaged with the locking aperture (see paragraph [0027]; locking 
Regarding claim 9, Waugh discloses wherein the plate further defines at least one bone screw aperture (43) extending through the plate from a front surface of the plate (surface of plate 40 without extension 45/46) to a back surface of the plate (44), wherein the locking projections extends outwardly from the back surface of the plate (see Figs. 7 and 8).
Regarding claim 10, Waugh discloses wherein the interbody comprises a front surface (21) and a central opening (see Figs. 11 and 15; inner perimeter of interbody 20 forms a central opening; see also paragraph [0032], interbody 20 may be hollow), wherein the locking aperture (60) extends from the front surface to the central opening (see paragraph [0027] and Figs. 8 and 15), and wherein the locking projection (45/46) is removably engaged with the locking aperture such that a locking rib (46) of the locking projection engages the interbody within the central opening (see paragraphs [0027] and Fig. 8).
Regarding claims 8-10, 12, and 13,  Waugh fails to disclose wherein the plate defines a locking cam aperture, wherein the spinal fixation system further comprises a locking cam comprising a stem and a tab, and wherein the stem of the locking cam is at least partially positioned within the locking cam aperture (claim 8); wherein the locking cam aperture extends from the front surface of the plate to the back surface of the plate (claim 9); wherein a front surface of the plate comprises a locking collar recess surrounding the locking cam aperture, wherein the locking cam further comprises a 
Regarding claim 15, Waugh discloses a plate for a spinal fixation system, the plate comprising: a body (40) comprising a front surface (surface of plate 40 without 
Regarding claims 15, 17, and 18.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Dunaway, and further in view of U.S. Patent Application Publication No. 2018/0303629 (Lauf).
Regarding claim 11, Waugh discloses wherein the locking projection comprises a stem (45) and a locking rib (46), wherein the locking projection and the plate are integrally formed (see paragraph [0027] and Figs. 7 and 8; locking projection shown extending from the plate with no description that the projection is a separate piece attachable to the plate).  Alternatively, it would have been obvious for the locking projection of Waugh to be integrally formed with the plate as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together is an obvious matter of engineering design choice.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Waugh fails to disclose the stem comprising a flex member which comprises the locking rib.  However, Lauf discloses a spinal fixation system including an interbody (12) and a plate (14), wherein the plate includes a locking projection (15), wherein the locking projection (15) comprises a stem (16), wherein the stem comprises a flex member (flexible members of 16/19 defined by slots 20, see Fig. 3 and paragraphs [0042] and [0043]), and wherein the flex member comprises a locking rib (19).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the locking projection of Waugh such that the stem has a flex member which comprises the locking rib as suggested by Lauf in order to facilitate compression of the locking projection and entry into the locking aperture of the interbody (see Lauf, paragraphs [0042] and [0043]).  
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Dunaway, and further in view of U.S. Patent Application Publication No. 2014/0066997 (Humphreys).
Regarding claims 14 and 19, Waugh in view of Dunaway fails to suggest wherein the front surface of the plate further comprises a locking cam recess at least partially surrounding the locking collar recess, and wherein tab of the locking cam is movable within the locking cam recess.  However, Humphreys discloses a bone plate (200), wherein the plate defines a locking cam aperture (123), wherein a front surface of the plate comprises a locking collar recess (126) partially surrounding the locking cam aperture, and .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Dunaway, and further in view of U.S. Patent No. 6,565,571 (Jackowski).
Regarding claim 16, Waugh discloses wherein the body (40) further comprises a perimeter surface between the front surface and the back surface (see lateral sides of plate 140, Figs. 7 and 8, e.g.).  Waugh in view of Dunaway fails to suggest wherein the perimeter surface defines at least one tool pocket.  However, Jackowski discloses a bone plate (I) wherein the bone plate comprises tool pockets (29) in a perimeter surface (28) of the bone plate (see col. 4, lines 30-33 and Fig. 4).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the plate body of Waugh in view of Dunaway to include tool pockets in a perimeter surface of the bone plate as suggested by Jackowski in order to allow the plate to co-operate with a tool to facilitate positioning of the plate (see Jackowski, col. 4, lines 30-33).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Dunaway, and further in view of Fraser.
Regarding claim 20, Waugh discloses wherein the locking projection (45/46) is a first locking projection.  Waugh in view of Dunaway fails to suggest wherein the plate further comprises a plurality of locking projections extending outwardly from the back surface.  However, Fraser discloses a spinal fixation system (see Fig. 4A) including an interbody (110) and a plate (120), wherein the interbody comprises first and second locking apertures (144/138) and the plate includes a plurality of locking projections (124a/124b) extending outwardly from a back surface of the plate, the projections engaging with the first and second locking apertures to couple the plate with the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh.
Alternatively regarding claim 21, it would have been obvious for the locking projection of Waugh to be integrally formed with the plate as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together is an obvious matter of engineering design choice.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-21 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773